Citation Nr: 1717066	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-32 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service connected right knee degenerative joint disease.

2.  Entitlement to a rating in excess of 10 percent for service connected left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kersten, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to December 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona, that, in pertinent part, denied entitlement to disability ratings in excess of 10 percent for a right knee disability, identified as degenerative joint disease, and denied entitlement to disability ratings in excess of 10 percent for a left knee disability, also identified as degenerative joint disease.  This case was previously before the Board in April 2015, when the Board remanded it for additional development.  

In a rating decision dated in August 2015, the RO granted service connection for instability of the right knee, with an evaluation of 10 percent, effective August 17, 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service connected right and left knee disabilities have worsened since the original grant of service connection in August 2010.  He reports that he has difficulty climbing and descending stairs and inclines, experiences a considerable amount of pain in the mornings, cannot walk or stand for more than 30 minutes, occasionally experiences a painful popping of one or the other knee while walking, and can no longer run for exercise.  Noting the worsening of these service-connected knee conditions, he asserts that an increase in his disability ratings is warranted.  Pursuant to the Board's April 2015 remand, the Veteran underwent a VA examination to address the severity of his bilateral knee disabilities in August 2015.  
However, following the April 2015 remand, the U.S. Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), mandating new requirements for VA examinations of musculoskeletal disabilities (including disabilities of the knees, as in this case). The Court held in Correia that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing situations, and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.; see also 38 U.S.C.A. § 4.59.

Unfortunately, a review of the August 2015 VA examination for his service-connected knee disabilities shows that the examination report does not comply with the requirements outlined in Correia.  Specifically, although the August 2015 VA Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ) contains range of motion testing for both knees, there is no indication of whether the range of motion testing was active or passive.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for an additional VA examination, consistent with Correia, to determine the current nature and severity of his service-connected right and left knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an updated VA orthopedic examination to determine the current nature and severity of his service-connected right and left knee disabilities.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate tests or studies should be accomplished and all clinical findings should be reported in detail.  The examiner is requested to:

(a) Provide range of motion studies of the right and the left knee on active motion, passive motion, weight-bearing, and nonweight-bearing.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  

(b) All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  The examiner is requested to opine whether, during any period of the appeal, pain could significantly limit functional ability during flare-ups or when either knee is used repeatedly over a period of time. That determination should be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

(c) Indicate whether there is recurrent subluxation or lateral instability of either knee, and if so, the severity of any recurrent subluxation or lateral instability. 

A clear rationale for all opinions must be provided.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for a response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




